Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered, but are moot in light of the new grounds of rejection set forth below. 
112 rejection have been withdrawn due to the amendments set forth on 12/22/2020.
Specification objection has been withdrawn due to the amendments filed on 12/22/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kiwanami (U.S 2014/0291859 A1) in view of Kim (U.S 2016/0196913 A1). 
In regards to Claim 1, Kiwanami discloses a component carrier (Fig.6b), comprising: a base structure (Fig.6b, #2) comprising component carrier material (Fig.6b, #2 is a ore wiring substrate) and having a cavity (Fig.4b, where the component #40 is placed within); a component (Fig.6b, #40) embedded in the cavity (Fig.6b, #2a); a first electrically insulating layer structure (Fig.6b, #52 first insulating layer) connected to a front side of the base structure and to the component and at least partially filling a gap between the component and the base structure (Fig.6b and paragraph [0052], which discloses #52 partially filling in the gap between the base structure and component); a second electrically insulating layer structure (Fig.6a-6b, #60a) connected, in particular directly, to the first electrically insulating layer structure at a connection surface of the first electrically insulating layer structure (Fig.6a-6b, which discloses the second electrically insulating layer #60a directly connect to the first insulating layer #52), wherein the connection surface opposes an opposing surface of the second electrically insulating layer structure facing away from the first electrically insulating layer structure (Fig.6b).
Kiwanami fails to disclose: Wherein the opposing surface has a flatter surface profile than a respective surface profile of the connection surface.
However, Kim discloses: Wherein the opposing surface has a flatter surface profile than a respective surface profile of the connection surface (Fig.4-5, #110 connection surface is rough (see paragraph [0054]), such that the opposing surface of insulating layer #150 has a flatter surface profile than the connection surface, see paragraphs [0054-0055] which discloses that a surface being non-planar #110 can be covered up and made flat with an additional layer #150 for better adhesiveness with other layers/elements ,as such the office notes that with the combination of Kiwanami in view of Kim, the electrically insulating layer connected to the base structure having a connection surface (as taught by Kiwanami) would be rougher than the opposing surface (as taught by Kim) of the second insulating layer). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the first electrically insulating layer connected to the base structure having a surface roughness (as taught by Kiwanami) to utilize an insulating layer to cover the surface roughness of said first layer (as taught by Kim) to alleviate any surface roughness. By utilizing a second insulating layer 
In regards to Claim 4, Kiwanami in view of Kim discloses the component carrier according to claim 1, wherein the connection surface is non-planar and the opposing surface is planar (Kim, Fig.5, which discloses #150 having an opposing surface being planar and a connection surface #110 being non-planar, see paragraph [0054]). 
In regards to Claim 5, Kiwanami in view of Kim discloses the component carrier according to claim 1.
Kiwanami in view of Kim fail to disclose: Wherein a roughness of the connection surface is in a range between 0.1um and 2um.
Kim discloses: The connection surface has roughness, but is silent on the range (Fig.4 and paragraph [0054]).
However,  MPEP 2144.04 (IV) A notes that a mere change in size/proportion from the prior art teachings is considered obvious as being well within the purview of one of ordinary skill in the art, thus wherein the surface roughness is in a range between 0.1um and 2um, is simply the rate of etching/disposing an insulating layer on a component carrier which is obvious as being well within the purview of one of ordinary skill in the art, as such modification would yield predictable results i.e., provides different surface roughness for different adhesion strengths between layers (See MPEP 2144.04, citing, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)MPEP 2144.04 (IV) A Change in size/proportion).
In regards to Claim 6, Kiwanami in view of Kim discloses the component carrier according to claim 1.
Kiwanami discloses the opposing surface roughness to be around 0.5 nm or less (See paragraph [0103]). 
Kiwanami in view of Kim fail to disclose: Wherein a roughness of the opposing surface is in a range between 0.3um and 1um.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)MPEP 2144.04 (IV) A Change in size/proportion).

In regards to Claim 7, Kiwanami in view of Kim discloses the component carrier according to claim 1, wherein a maximum thickness (L1) of the first electrically insulating layer structure on the base structure is in a range between 20% and 80% (Kiwanami Fig.6a-6b, #52 thickness is in the range of 20-80 percent of the entire maximum thickness of the first and second insulating layers together), in particular is in a range between 55% and 65%, of an entire maximum thickness (L1+L2) of the first electrically insulating layer structure plus the second electrically insulating layer structure on the base structure (Kiwanami Fig.6b, #52 is thicker in the range of 20 to 80 percent of the total thickness of the first and second insulating layers).
In regards to Claim 8, Kiwanami in view of Kim  discloses the component carrier according to claim 1, wherein a maximum thickness (L2) of the second electrically insulating layer structure on the base structure is in a range between 20% and 80% (Kiwanami Fig.6a-6b, #60 thickness is in the range of 20-80 percent of the entire maximum thickness of the first and second insulating layers together, see paragraph [0075]), in particular is in a range between 55% and 65%, of an entire maximum thickness (L1+L2) of the first electrically insulating layer structure plus the second electrically insulating layer structure on the base structure (Kiwanami Fig.6b, #60 thickness consists at least in the range of 20 to 80 percent of the total thickness of the first and second insulating layers).
In regards to Claim 9, Kiwanami in view of Kim discloses the component carrier according to claim 1, wherein the first electrically insulating layer structure has a larger maximum thickness (L1) on the base structure than a maximum thickness (L2) of the second electrically insulating layer structure on the 
In regards to Claim 10, Kiwanami in view of Kim discloses the component carrier according to claim 1, wherein a material of the first electrically insulating layer structure is the same as a material of the second electrically insulating layer structure (Kiwanami paragraph [0077], discloses that both insulating layers use insulating resin).
In regards to Claim 11, Kiwanami in view of Kim discloses the component carrier according to claim 1, wherein a material of the first electrically insulating layer structure is different from a material of the second electrically insulating layer structure (Kiwanami paragraph [0077], discloses that both insulating layers can use different insulating material). 
In regards to Claim 12, Kiwanami in view of Kim discloses the component carrier according to claim 1, wherein the first electrically insulating layer structure comprises a functionalized material including at least one of the group consisting of a heat dissipation material (Kiwanami, Fig.6, #42 which is electrical terminal (functionalized material) made from metal (a heat dissipation material) a stiffener material, and a coefficient of thermal expansion balancing material.
In regards to Claim 13, Kiwanami in view of Kim discloses the component carrier according to claim 1, wherein at least one of the first electrically insulating layer structure and the second electrically insulating layer structure comprises resin (Kiwanami Paragraph [0077], discloses using insulating resin), in particular epoxy resin (Paragraph [0064], epoxy resin), and optionally reinforcing particles, in particular at least one of glass fibers and glass spheres.
In regards to Claim 14, Kiwanami in view of Kim discloses the component carrier according to claim 1, wherein the second electrically insulating layer structure forms part of at least one of the group consisting of a polyethylene terephthalate film on a Build-up Film, a copper foil on a prepreg sheet, a copper foil on a Build-up Film, and Resin Coated Copper (Kiwanami Fig.6b, #60a forms a part of the resin coated copper #2, which is resin #52 coated with copper #22, such that 60a is part of the resin coated copper structure). 
In regards to Claim 16, Kiwanami in view of Kim discloses the component carrier according to claim 1, comprising at least one of the following features: wherein the first electrically insulating layer .
Allowable Subject Matter
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (U.S Patent 10,674,608) – Discloses a component carrier having a component embedded within a resin, and having a plurality of layers disposed on said carrier, wherein said layers are planar in shape. 
Hirano (U.S publication 2003/0132434 A1) – Disclosing using an insulating film to cover a surface roughness of a base layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835